Dissenting Opinion by
Mb. Justice Musmanno :
Joseph Dugan was- injured in line of firemen’s duty on March 8, 1942. He died on November 8, 1943, “as a result of the -injury acting upon a former condition.” *435It is not questioned that the proximate cause of Dugan’s death was the violence done his body when he was lowered into the hold of a burning ship with a guide rope tightly knotted around his waist.
The charter of the Pension Fund specifically declares that one of the purposes of the Fund is to provide “for the widows, or dependent parents and orphans of members who may be killed or die from injuries received whilst in the discharge of their duty.” Thus, under the charter there can be no question that Joseph Dugan’s surviving family is entitled to the benefits provided by the Fund in death cases. However, blocking this reasonable and humanitarian delivery of benefits stands Section 5 of Article XI of the By-Laws which requires that service-connected death must occur within 60 days following the injury causing the death.
This by-law is not only unreasonable but it challenges the working of the undeviating law of cause and effect. Hospitals, military and civil, contain innumerable case histories of patients who succumbed to the invader Death months and years after he first crossed the threshold. It is common knowledge that the poison gas which entered the lungs of many soldiers in World War I did not finish its lethal work until years after it had started its grim, mordant process of destroying the lung cells.
That the life line of survival should be kept operating a year or two after the shipwreck is not so extraordinary a phenomenon as to be adjudicated unhappenable. The injuries Joseph Dugan incurred on March 8, 1942, never healed; the lowering into the hold of the burning ship never ceased until Joseph Dugan was lowered into his grave.
Section 5, Article XI of the By-Laws is repugnant to the Fund’s charter and therefore invalid. In the *436case of Roblin v. Knights of the Maccabees, 269 Pa. 139, the defendant association denied death benefits to the wife of one of its members who was declared dead under an Orphans Court procedure seven years after he disappeared. A by-law declared that mere absence, no matter for what period, could not be accepted as proof of death. But the judgment of the lower court in the plaintiff’s favor was approved by this Court, which said: “A by-law to be valid must be reasonable in character (19 B.C.L. p. 1195), but here it is not, as affecting an outstanding certificate (Sambert v. Knights of Modern Maccabees, 158 Mich. 568) especially that of one who had already been absent for two years. True, the certificate provides, that the member shall abide by by-laws thereafter enacted, and that is valid insofar as his rights depend upon bylaws: but substantial rights which rest upon the contract cannot be abrogated by new by-laws, even where the power to make them is reserved. . . The right to rely upon the presumption of death is substantial, as it may be the only means by which a beneficiary can ever receive, and a policy-holder cannot be deprived of such as by a new by-law.”
In Crumpton v. Pittsburg Council, 1 Pa. Superior Ct. 613, the Superior Court held: “If the subject-matter of a by-law is clearly alien to the nature of a corporation and is a departure from the purpose, such a by-law is ultra vires, and void.”
A by-law of a firemen’s pension fund which denies death benefits to the family of a fireman who loses his life in fighting fire is certainly a departure from the purposes of the Pension Fund.
The principle of law and justice which I assert in this case is clearly announced in Corpus Juris Secundum, as follows: “By-laws inconsistent with the char*437ter, articles of association or incorporation, or governing statute are ultra vires and void.
“By-laws of a corporation must be consistent both with the terms and with the spirit and intent of the charter or governing statute, and where they are contrary to or inconsistent with the charter, articles of association or incorporation, or governing statute, they are ultra vires and void, even though they may have been unanimously assented to by the stockholders or members. . . .
“Void also is any by-law, contrary to the express or implied provisions or limitations of the charter, articles of association or incorporation, or governing statute, in any way changing the rights or liabilities of the stockholders or members.” 18 C.J.S. 604
The 60-day provision in the by-law under discussion is an arbitrary period, entirely unrelated to reason, circumstance, logic or fairness. If Joseph Dugan had died 61 days after the accident, the defendant Pension Fund would undoubtedly have interposed the same by-law as an obstacle to payment, and it would have required no argument in such an instance to expose the absurdity of such a defense, and the unreasonableness of such a by-law. The fact that the death occurred twenty months, instead of 61 days after the injury does not sever the line of irrefutable argument any more than it severs the inexorable chain of cause and effect.
The charter of an association is superior to its bylaws as the constitution of the State is to its statutes, and when the by-law so obviously contravenes the letter and the spirit of the charter, it is as void as a statute which seeks to place at naught a direct provision of the Constitution. Whether a fireman does or does not die as a result of a duty-incurred disability is a medical question, not one to be decided categorically by a *438group of members as unfamiliar with medicine as they are apparently unaware of the limitation imposed upon them by the very charter of their own institution.